

114 HCON 143 IH: Expressing the sense of Congress relating to the disapproval of certain activities of certain companies, trade associations, foundations, and organizations.
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 143IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Ted Lieu of California (for himself, Mr. Cartwright, Mr. Langevin, Mr. Polis, Ms. Lee, Mr. Honda, Ms. Lofgren, Mr. Blumenauer, and Mr. Huffman) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress relating to the disapproval of certain activities of certain
			 companies, trade associations, foundations, and organizations.
	
 Whereas in the case of tobacco companies and allied organizations— (1)according to peer-reviewed scientific research and Federal court findings, tobacco companies knew about the harmful health effects of their products; and
 (2)contrary to the scientific findings of the tobacco companies and of others about the danger tobacco poses to human health, tobacco companies directly and through their trade associations, and foundations—
 (A)developed a sophisticated and deceitful campaign that funded think tanks and front groups, and paid public relations firms to deny, counter, and obfuscate peer-reviewed science; and
 (B)used that misinformation campaign to mislead the public and cast doubt in order to protect their financial interest;
 Whereas in the case of lead-related manufacturers and allied organizations— (1)according to peer-reviewed scientific research and State court findings, the paint industry, gasoline manufacturers, and lead producers knew about the harmful health effects of lead in paint and other products throughout the 20th century; and
 (2)contrary to the scientific findings of the paint industry, gasoline manufacturers, lead producers, and others about the danger lead poses to human health those companies directly and through their trade associations, and foundations—
 (A)developed a sophisticated and deceitful campaign that funded think tanks and front groups, and paid public relations firms to deny, counter, and obfuscate peer-reviewed research; and
 (B)used that misinformation campaign to mislead the public and cast doubt in order to protect their financial interests; and
 Whereas in the case of fossil fuel companies and allied organizations— (1)according to peer-reviewed scientific research and investigative reporting, fossil fuel companies have long known about climate change and the harmful effects of their products on the climate; and
 (2)contrary to the scientific findings of fossil fuel companies and of others about the danger fossil fuels pose to the climate, fossil fuel companies directly and through their trade associations, and foundations—
 (A)developed a sophisticated and deceitful campaign that funded think tanks and front groups, and paid public relations firms to deny, counter, and obfuscate peer-reviewed research; and
 (B)used that misinformation campaign to mislead the public and cast doubt in order to protect their financial interest: Now, therefore, be it
	
 That Congress— (1)disapproves of activities by certain corporations, trade associations, foundations, and organizations funded by those corporations—
 (A)to deliberately mislead the public and undermine peer-reviewed scientific research about the dangers of their products; and
 (B)to deliberately cast doubt on science in order to protect their financial interests; and (2)urges fossil fuel companies and allied organizations to cooperate with active or future investigations into—
 (A)their climate change-related activities; (B)what they knew about climate change and when they knew that information;
 (C)what they knew about the harmful effects of fossil fuels on the climate; and (D)any activities to mislead the public about climate change.
				